                   Case 1:19-cv-07771-PKC Document 36 Filed 10/15/19 Page 1 of 1




Florida Office                                 425 North Andrews Avenue                                     New York Office
                                                         Suite 2                                       J. Stanley Pottinger ‡
Bradley J. Edwards *◊ⱡ                         Fort Lauderdale, FL 33301
Seth M. Lehrman *†                             _________________________                                      † Admitted in California
                                                                                                   ◊ Admitted in District of Columbia
                                                 Telephone (954)524-2820
Brittany N. Henderson *◊                                                                                         * Admitted in Florida
                                                    Fax (954)524-2822                                        ‡ Admitted in New York
Matthew D. Weissing *ⱡ                                                                             ⱡ Board Certified Civil Trial Lawyer



                                                  October 15, 2019

       FILED VIA ECF

       Hon. P. Kevin Castel
       Daniel Patrick Moynihan
       United States Courthouse
       500 Pearl St.
       New York, NY 10007

       Re:       Katlyn Doe v. Darren K. Indyke and Richard D. Kahn as Joint Personal Representatives
                 of the Estate of Jeffrey E. Epstein, et al., 1:19-cv-07771 (PKC)

       Dear Judge Castel:

       On September 18, 2019, counsel for Defendants authored a letter to the Court requesting approval of
       certain agreements that had been reached between the parties. Included in that letter was a request that
       the Initial Pretrial Conference be adjourned to December 13, 2019, subject to the Court’s availability.
       On September 19, 2019, the Court Adjourned the conference from October 29, 2019 to December 5,
       2019 at 11:00am. [DE 21].

       Lead Trial Counsel for Plaintiff is scheduled to present as the keynote speaker at a national conference
       located in the Midwest on December 3 and as a presentation speaker at the same conference on
       December 5. The undersigned requests that the Initial Pretrial Conference be Adjourned to the date
       which is most convenient for the Court between December 10 and December 12.

       As stated above, one previous adjournment was sought by the parties and was granted to a date in
       which the undersigned counsel is not available. Defendants have been apprised of the undersigned’s
       long-standing scheduling conflict and consent to the request made herein.

       Respectfully Submitted,




       Bradley J. Edwards
